Citation Nr: 1705594	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  06-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2008; a transcript of that hearing is associated with the claims folder. The issue was previously remanded by the Board in May 2008 and again in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. In the May 2008 remand, the Board instructed the AOJ to make a reasonable effort to obtain outstanding medical records from St. Elizabeth Hospital and South Suburban Hospital. The claims folder reflects that the AOJ requested the Veteran submit VA Form 21-4142, Authorization and Consent Release Information, in regard to the Veteran's service connection claim. The Veteran subsequently submitted VA Form 21-414 in September 2015. In the March 2016 remand the Board found, in part, that as a result of the Veteran submitting VA Form 21-4142, it was necessary for VA to make a reasonable effort to obtain the relevant records necessary to substantiate the claim. 38 C.F.R. § 3.159 (c)(1) (2016).

A review of the claims folder reflects that subsequent to the March 2016 remand, VA has not made an effort to obtain the outstanding medical records from St. Elizabeth Hospital and South Suburban Hospital. The Board acknowledges the September 2015 correspondence from VA requesting the Veteran to provide an address for St. Elizabeth Hospital and South Suburban Hospital. However, medical records submitted to VA in August 2004 contain an address for St. Elizabeth Hospital, which is located in Chicago, Illinois. Additionally, a quick internet search reflects that Advocate South Suburban Hospital is located in Hazel Crest, Illinois, approximately 2 miles from the Veteran's residence. As such, the Board finds that VA has the necessary information, to include the proper authorization, to make a reasonable effort to obtain the relevant records.

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds it was necessary for VA to make a reasonable effort to obtain the relevant records necessary to substantiate the claim. 38 C.F.R. § 3.159 (c)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1. Utilizing the completed VA Form 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file. If the AOJ finds that that a new authorization is needed, request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his asthma, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include St. Elizabeth Hospital and Advocate South Suburban Hospital. Afterwards, associate them with the claims file.

2. After associating all newly acquired records with the claims file, obtain a supplemental VA medical opinion in regard to entitlement to service connection for asthma. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions:

Whether it is at least as likely as not (50 percent or greater) that the Veteran has an asthmatic condition that is related to, or aggravated by, his military service, and

Whether it is at least as likely as not, that the Veteran's current asthmatic condition manifested itself during his active military service.

Any opinion should include a complete rationale. The examiner should consider the entire claims file.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




